Citation Nr: 1225462	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  12-10 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for coronary artery disease status post myocardial infarction and coronary artery bypass grafting, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse, daughter and son


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from April 2011 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefits sought on appeal.

In June 2012, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Denver RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's conditions of service involved duty or visitation in the Republic of Vietnam during the Vietnam War.

3.  The Veteran's coronary artery disease status post myocardial infarction and coronary artery bypass grafting is presumed to be the result of exposure to Agent Orange.

4.  The Veteran's non-Hodgkin's lymphoma is presumed to be the result of exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Coronary artery disease status post myocardial infarction and coronary artery bypass grafting is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Non-Hodgkin's lymphoma is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007)

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(a)(6)(iii) provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  According to the VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, ch. 2, section C, 10,b. (hereinafter "M21-1MR"), service in the Republic of Vietnam means service in the Republic of Vietnam or its inland waterways, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Service in the Republic of Vietnam under 38 C.F.R. § 3.307(a)(6)(iii) requires the service member's presence at some point on the landmass or the inland waters of Vietnam.  The Federal Circuit has held that VA regulations require that a Veteran have set foot within the land borders of Vietnam for presumptive service connection and that a Veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The most recent issuance by the Secretary has added to the list of presumptive disabilities in the regulation, hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).  

If the rebuttable presumption provisions are not satisfied, then the Veteran's claim shall fail.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  Notwithstanding, a Veteran may establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for coronary artery disease, status post myocardial infarction and coronary artery bypass grafting, and non-Hodgkin's lymphoma.

The medical evidence of record clearly establishes that the Veteran has the disabilities for which he claims service connection, i.e., coronary heart disease status post myocardial infarction and coronary artery bypass grafting, and non-Hodgkin's lymphoma.  Accordingly, if the Veteran is found to have been exposed to an herbicide agent during military service, to include Agent Orange, presumptive service connection is warranted for the Veteran's coronary artery disease and non-Hodgkin's lymphoma.

In this case, the Veteran has contended that he is entitled to the presumption of service connection for coronary artery disease and non-Hodgkin's lymphoma because he was exposed to Agent Orange during his service in Vietnam, Laos and Thailand.  Through various statements and hearing testimony, the Veteran explained that he was an optometrist in active service during which time he was stationed at the 347th Medical Vision Unit in Bangkok, Thailand, and was sent on classified missions to Laos and Vietnam in 1970 and 1971.  He stated that his first mission brought him to an outreach clinic in Vietnam near the Laotian border, where he treated both local patients and captured enemy soldiers for a couple of days in December 1970.  The Veteran went on further classified missions to Vietnam and Laos from February through March 1971.

The Veteran also reported that he was sent on a temporary duty (TDY) to Korea via Saigon, Vietnam from June 17, 1971 to June 29, 1971.  He stated that he had an unexpected layover at the Tan Son Nhut Air Base that lasted 6 hours.  

Additionally, he believes that he was exposed to Agent Orange, while he was on his TDY assignment to U-Tapao Airbase in Thailand in April 1971.  He stated that while on physical training, he watched the Royal Thai Air Force crews spraying defoliant from a Jeep-pulled compressor spray on the base perimeter.  

In reviewing the limited evidence of record, the Board recognizes that there is no official record showing that the Veteran was in Vietnam.  Service personnel records show that the Veteran's military occupation specialty was optometry officer and that he served in the US Army Hospital in Bangkok, Thailand from August 1970 to August 1972 with overseas service in Thailand and Laos.  An April 2011 memorandum from the U.S. Army & Joint Services Records Research Center (JSRRC) stated that searches of the Veteran's unit records revealed that his units were located in Bangkok, Thailand, but there was no documentation that the units or the individuals assigned to the unit went to Vietnam or Laos from Bangkok.  The JSRRC was also unable to verify that the Veteran was exposed to Agent Orange or other tactical herbicides while stationed in Bangkok during the period 1970 and 1971.  His DD Form 214 shows that the Veteran was awarded the Vietnam Service Medal.  However, the Vietnam Service Medal was awarded to service members who served 'in Vietnam and the contiguous waters or airspace thereover' or 'in Thailand, Laos, or Cambodia or the airspace, thereover, and in direct support of operations in Vietnam,' and thus is not of itself necessarily indicative of Vietnam service.  See Manual of Military Decorations and Awards, 6.6 (U.S. Department of Defense Manual 1348.33-M, September 1996) (emphasis added).

Nonetheless, the record includes a May 1971 TDY order to Korea and a travel voucher showing itinerary of a trip to Seoul, Korea of 13.99 hours.  The Veteran explained that normally the trips would be much shorter but he had a layover in South Vietnam.  This lends support to the Veteran's statements regarding the June 1971 stopover in Vietnam.  In addition, the Veteran submitted military pay records for the time periods he claimed he was in Vietnam.  These records show that the Veteran was awarded hostile fire pay in December 1970, February 1971 and March 1971.  He explained that this reflected that he was in Vietnam during that time period.  The Veteran also submitted pictures of the Air America aircraft he claimed he rode for his classified missions to Vietnam.  The Board finds the foregoing evidence convincing and corroborative of his service in Vietnam.

Furthermore, the record includes numerous lay statements submitted on behalf of the Veteran by his family and former service members who served with the Veteran in the same unit.  They attest to the fact that the Veteran was sent on TDYs to Vietnam and Laos for missions that included medical care and training of local personnel, as well as the fact that the Veteran had a stopover in Saigon on a trip to Korea for TDY in June 1971.  

In light of all of the lay statements of record and the objective evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran set foot in Vietnam.  While the official records do not clearly identify whether the Veteran served in Vietnam, the Board highlights that there is no basis in the record to question the Veteran's credibility regarding his statements.  The statements submitted by the Veteran or on his behalf indicate that he served on classified missions as an optometrist in Vietnam during active service in 1970 and 1971.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  As there is no evidence of record that contradicts the Veteran's claims, they must be presumed to be accurate.  Any reasonable doubt regarding the accuracy of the Veteran's statements is resolved in favor of the Veteran.  See 38 C.F.R. § 5107(b).

Accordingly, applying the doctrine of reasonable doubt, presumptive service connection is warranted for coronary artery disease, status post myocardial infarction, and coronary artery bypass grafting, and non-Hodgkin's lymphoma.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for coronary artery disease status post myocardial infarction and coronary artery bypass grafting is granted.

Entitlement to service connection for non-Hodgkin's lymphoma is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


